Exhibit 2.1 FORECLOSURE PURCHASE AND SALE AGREEMENT by and among THE MOTION COMPANIES PARTY HERETO, XPLORE TECHNOLOGIES CORPORATION OF AMERICA, and SQUARE 1 Bank, as Lender Dated as of April 16, 2015 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS ARTICLE II PURCHASE AND SALE OF ASSETS; LIMITED ASSUMPTION OF LIABILITIES Section 2.1 Sale, Assignment, Transfer and Purchase of Transferred Assets 9 Section 2.2 Assumption of Liabilities 10 Section 2.3 Purchase Price 10 Section 2.4 Instruments of Conveyance and Transfer; Further Assurances; Access. 11 Section 2.5 Certain Post-Closing Expenses of the Motion Companies 11 ARTICLE III EXCLUDED ASSETS AND LIABILITIES Section 3.1 Excluded Assets 12 Section 3.2 Excluded Liabilities 12 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE MOTION COMPANIES Section 4.1 Corporate Organization 13 Section 4.2 Authority Relative to This Agreement 14 Section 4.3 Conflicts; Consents of Third Parties 14 Section 4.4 Taxes 14 Section 4.5 Litigation 16 Section 4.6 Intellectual Property 16 Section 4.7 Financial Statements 16 Section 4.8 Permits 16 Section 4.9 Brokers and Finders 17 Section 4.10 Title to Assets; Adequacy of Assets 17 Section 4.11 Compliance with Laws 17 Section 4.12 Employees; Employee Benefits 17 Section 4.13 Compliance with Labor Laws. 18 Section 4.14 Environmental Matters 19 Section 4.15 Undisclosed Liabilities 19 i ARTICLE V REPRESENTATIONS AND WARRANTIES OF LENDER Section 5.1 Corporate Organization 19 Section 5.2 Authority Relative to This Agreement 20 Section 5.3 Conflicts; Consents of Third Parties 20 Section 5.4 Title to Transferred Collateral 20 Section 5.5 Validity of Loan Documents; Disposition of Collateral 20 Section 5.6 No Brokers 21 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER Section 6.1 Corporate Organization 21 Section 6.2 Authority Relative to This Agreement 21 Section 6.3 Conflicts; Consents of Third Parties 21 Section 6.4 No Brokers 22 Section 6.5 Sufficiency of Funds 22 ARTICLE VII EMPLOYEES Section 7.1 Employee Claims 22 Section 7.2 Hired Employees 23 Section 7.3 Release of Hired Employees 23 Section 7.4 No Transfer of Employees 23 Section 7.5 401(k) Plan 24 Section 7.6 No Third Party Beneficiaries 24 Section 7.7 Liability for Benefit Arrangements 24 ARTICLE VIII CERTAIN WAIVERS, COVENANTS, AND AGREEMENTS Section 8.1 Taxes 24 Section 8.2 Conduct of Business Prior to Closing 25 Section 8.3 Pre-Closing Access to Information 25 Section 8.4 Assignability of Certain Contracts, Etc. 25 Section 8.5 Consent and Approvals 26 Section 8.6 Preservation of Records; Post-Closing Access to Information 26 Section 8.7 Further Agreements 27 Section 8.8 Publicity 27 Section 8.9 Notification of Certain Matters 27 Section 8.10 Further Assurances 28 Section 8.11 Waiver of Rights Under the Uniform Commercial Codes 29 Section 8.12 Commercially Reasonable Disposition; Satisfaction of Standards 29 ii Section 8.13 Calculation of Deficiency; No Discharge; Reservation of Rights 30 Section 8.14 Prorations; Tax Cooperation 30 Section 8.15 Additional Tax Matters 31 Section 8.16 Insolvency Proceedings; Wind-Down. 31 ARTICLE IX CONDITIONS TO OBLIGATIONS OF THE MOTION COMPANIES Section 9.1 Representations, Warranties and Covenants 32 Section 9.2 Compliance with this Agreement 32 ARTICLE X CONDITIONS TO PURCHASER’S OBLIGATIONS Section 10.1 Representations, Warranties and Covenants 32 Section 10.2 Compliance with this Agreement 33 Section 10.3 Waivers and Releases 33 Section 10.4 No Material Adverse Event 33 Section 10.5 Commitments Obtained From Material Suppliers 33 Section 10.6 Purchaser Square 1 Credit Agreement 33 Section 10.7 Closing Deliveries 33 ARTICLE XI CONDITIONS TO LENDER’S OBLIGATIONS Section 11.1 Representations, Warranties and Covenants 33 Section 11.2 Compliance with this Agreement 34 Section 11.3 Purchaser Square 1 Credit Agreement 34 Section 11.4 Closing Deliveries 34 ARTICLE XII CLOSING Section 12.1 Deliveries by Lender 34 Section 12.2 Deliveries by Purchaser 35 Section 12.3 Deliveries by the Motion Companies 36 Section 12.4 Other Matters 36 ARTICLE XIII TERMINATION Section 13.1 Termination 37 Section 13.2 Procedure Upon Termination 38 Section 13.3 Effect of Termination 38 iii ARTICLE XIV INDEMNIFICATION Section 14.1 Survival of Representations, Warranties and Covenants 38 Section 14.2 Indemnification by the Lender and the Motion Companies 39 Section 14.3 Indemnification by Purchaser 40 Section 14.4 Indemnification Procedures 41 Section 14.5 Exclusivity 42 Section 14.6 Determination of Losses 42 Section 14.7 Survival 42 ARTICLE XV MISCELLANEOUS Section 15.1 Expenses; Transfer Taxes 43 Section 15.2 GOVERNING LAW: SUBMISSION TO JURISDICTION; WAIVER OF IMMUNITY 43 Section 15.3 WAIVER OF JURY TRIAL 43 Section 15.4 Entire Agreement; Amendments and Waivers 44 Section 15.5 Severability 44 Section 15.6 Injunctive Relief 44 Section 15.7 Time of the Essence 44 Section 15.8 Third Party Beneficiaries 44 Section 15.9 Successors and Assigns 44 Section 15.10 Notices 45 Section 15.11 Counterparts; Facsimile Signatures 46 Section 15.12 Captions 46 Section 15.13 Certain Interpretations 46 iv MOTION COMPANIES DISCLOSURE SCHEDULES Schedule I Excluded Assets Schedule 2.1(b) Motion Aus Transferred Assets Section 2.2(b) Trade payables as of the Most Recent Balance Sheet Date Section 2.3 Accounts Receivable in Dispute Section 2.5 Wind-Down Expenses Section 4.6 Registered IP Section 4.7 Financial Statements Section 4.8(a) Material Permits Section 4.12(a) Current Business Employees Section 4.12(b) Benefit Arrangements Section 4.15 Most Recent Balance Sheet Section 10.3 Holders of Subordinated Debt v EXHIBITS Exhibit A Form of Lender Assignment Exhibit B Form of Lender Bill of Sale Exhibit C Form of Lender Certificate Exhibit D Form of Motion Bill of Sale Exhibit E Form of Motion Companies Assignment Exhibit F Form of Motion Companies Certificate Exhibit G Form of Purchaser Certificate Exhibit H Form of Transfer Statement Exhibit I Form of Subordinated Debt Release Exhibit J Form of Limited Power of Attorney vi FORECLOSURE PURCHASE AND SALE AGREEMENT This Foreclosure Purchase and Sale Agreement (this “ Agreement ”) is entered into as of April 16, 2015, by and among Motion Computing, Inc., a Delaware corporation (“ Motion ” or the “ Borrower ”), Motion Computing Pty, Ltd., a corporation organized and existing under the laws of Australia (“ Motion Aus ”), and Motion Computing Holding Company, Inc., a Delaware corporation (“ Motion USA ” and, together with Motion and Motion Aus, collectively, the “ Motion Companies ” and each individually as a “ Motion Company ”), Xplore Technologies Corporation of America, a Delaware corporation (the “ Purchaser ”), and Square 1 Bank as lender under the Loan Agreement defined in Article I (the “ Lender ”). RECITALS A.The definitions of terms in Article I apply to terms that are used without definition in these Recitals. B.Motion and the Lender are parties to the Loan Agreement and the other Loan Documents pursuant to which the Lender has made and/or continues to make Loans. C.On or about February 13, 2015, the Lender delivered to the Borrower a letter notifying the Borrower that events of default have occurred and are continuing under Section 7.1 of the Loan Agreement and reserving its rights under the Loan Agreement and applicable law. D.The Borrower’s obligations under the Loan Agreement and the other Loan Documents are secured by the grant of valid, perfected, first priority liens and security interests in and to all of the Collateral pursuant to the Loan Documents. Lender is entitled to exercise certain remedies under the Loan Documents and the Uniform Commercial Code, including, but not limited to, foreclosing on and selling the Collateral. Accordingly, Lender is hereby exercising its remedies pursuant to the Loan Documents and Section 9-610 of the UCC to foreclose upon and sell the Transferred Collateral to Purchaser. E.The Lender is willing to sell the Transferred Collateral to the Purchaser. F.The Motion Companies have determined that it is in the interests of their employees, creditors, and equity holders to sell the Motion Transferred Assets to Purchaser and wind-down and dissolve or otherwise terminate the existence of the Motion Companies. G.Purchaser desires to purchase and acquire the Transferred Assets and assume the Assumed Liabilities, subject to the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: Article I DEFINITIONS The following definitions shall apply to this Agreement: “ 401(k) Plan ” is defined in Section 7.5
